Title: To George Washington from Landon Carter, 18 May 1797
From: Carter, Landon
To: Washington, George



Sir
Cleve 18th May 1797

In pursuance to a conversation I had with you at Mt Vernon I have proceeded as near as I could your wish upon the occasion. I postponed the thing thus long because I thought a personal enquiery would be preferrable to an epistolary one. Upon a question to your Nephew George L. if he had any probable chance of accomodating you, he assured me that he had no prospect at all and advised me to engage that person I had in view.
I am yesterday returned from the Neighborhood of the Joiner I spoke to you about. I sent for him & took his terms down with his signature to the mem[orandu]m which I now inclose. The next day a Letter was han[d]ed me directed to you which I was told by the bearer was written by him. I therefore took the liberty to open

it with a view to discover what had induced the supernumerary statement which I perceive has arisen from mistake. I send it you with the aforesd mem[orandu]m.
When I recommended this man I had been favrd with report of his being a very good joiner & have still from those who say they know him the same report. But a low voice I have heard intimate that he is not an high rate joiner—One of my informants Mr Charles Carter son to the Worthy resident at Shirley —calls the man a tolerable house joiner equall to a single story house—make a good sash & lay a good floor. Upon interogating him on the word tolerable—Mr Carter said he meant that the tolerable joiner was one who worked unknowing the principles of Architecture.
Thus far I thought it fit I should particularise that the much esteemed Man I wished to serve might judge for himself on all the ground I could stretch out before him. There is a risque in employing these folks, we must run; and I confess it is one I would have risqu’d myself if I had not changed my arrangement: All concur to speak of him as a wellbehaved, sober, industrious, man. He lives at the Ferry opposite Hobshole if you should wish to send for him. At any rate I shall be obliged to you to write your determination that I may give him as early intimation as possible.
Your penetration will need no help to suppose a small tincture of the Coxcomb from the inclosed. He dresses, is smart &c. but you will be adequate to such things. I have the honor to be Sir with every degree of respect & high estimation your very obt & mo. hmle servt

Landon Carter

